Case 6:19-cv-00735-TAD-PJH Document 129 Filed 01/21/21 Page 1 of 5 PageID #: 2929




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

   SUSAN MICIOTTO                                    *    CIVIL ACTION NO. 6:19-CV-00735


   vs.                                               *    JUDGE TERRY A. DOUGHTY

   HOBBY LOBBY STORES, INC.,                         *    MAG. JUDGE PATRICK J. HANNA
   ET AL.

                                               RULING

         This is an action brought by Plaintiff Susan Miciotto (“Miciotto”) against Defendant

  Hobby Lobby Stores, Inc., (“Hobby Lobby”) seeking damages for personal injuries related to an

  incident that occurred on November 30, 2017, outside the Hobby Lobby store in Lafayette,

  Louisiana. Miciotto alleges that, as she exited the store, she tripped and fell on a warped or

  broken wooden expansion joint. Pending here is Miciotto’s Motion in Limine [Doc. No. 92] in

  which she seeks to exclude evidence of her prior accidents, injuries, claims, or lawsuits. Hobby

  Lobby has filed an opposition [Doc. No. 109].

         Miciotto alleges that, as a result of the incident which forms the basis of this suit, she

  sustained an injury to her wrist and suffered a concussion with symptoms of post-concussion

  syndrome. She further states that, many years prior to the incident at Hobby Lobby, she was

  involved in another trip and fall incident while leaving a Mardi Gras ball at the Heymann

  Auditorium in Lafayette. In that earlier trip and fall, she sustained an injury to her knee, and,

  ultimately, underwent a total knee replacement surgery. Following the earlier incident, she filed

  suit seeking personal injury damages.

         Miciotto argues that evidence of her prior accident, injuries, claim, or lawsuit is
Case 6:19-cv-00735-TAD-PJH Document 129 Filed 01/21/21 Page 2 of 5 PageID #: 2930




  irrelevant, or, its probative value is substantially outweighed by the danger of unfair prejudice,

  confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting

  cumulative evidence.

         More specifically, Miciotto moves for exclusion of this evidence on two separate

  grounds. First, she requests that the Court exclude reference to the fact that a prior accident

  culminated in a claim and lawsuit. Secondly, she requests that the Court exclude evidence of any

  prior accident or injury, as such is not relevant to the issue of medical causation. She states that

  she has never sustained a concussion prior to the incident in this case and the probative value of

  evidence of any other injury sustained by her is outweighed by the danger of unfair prejudice.

         Hobby Lobby acknowledges that evidence of Miciotto’s prior litigation is inadmissible if

  it is being introduced only to show her purported litigiousness. Hobby Lobby contends, however,

  that evidence of Miciotto’s prior accidents, injuries, claims, and lawsuits may become admissible

  for both substantive and impeachment purposes under Federal Rules of Evidence 401, 402, and

  403, to the extent she places her prior accidents, injuries, claims, and lawsuits at issue.

         Additionally, Hobby Lobby asserts that evidence of Miciotto’s prior claims, accidents,

  and injuries should not be excluded because it is relevant as to her medical history and as to

  medical causation in this incident. Hobby Lobby states that Miciotto’s medical records indicate a

  history of many of the same issues that she is claiming were caused by this incident, including

  dizziness, vertigo, blurred vision, headaches, and forgetfulness, among other things. Hobby

  Lobby further states that evidence of Miciotto’s prior accidents, injuries, claims and lawsuits

  may become relevant for other purposes, including potentially impeachment, depending upon her

  trial testimony. For that reason, Hobby Lobby argues that Miciotto’s motion should also be

  denied as premature.



                                                    2
Case 6:19-cv-00735-TAD-PJH Document 129 Filed 01/21/21 Page 3 of 5 PageID #: 2931




          The essential prerequisite of admissibility is relevance. United States v. Hall, 653 F.2d

  1002, 1005 (5th Cir. 1981) (Citing Fed. R. Evid. 402). Rule 401 defines relevant evidence as

  evidence having any tendency to make the existence of any fact that is of consequence to the

  determination of the action more probable or less probable than it would be without the evidence.

  FED. R. EVID. 401. Evidence which is not relevant is not admissible. FED. R. EVID. 402.

          Pursuant to Rule 403 of the Federal Rules of Evidence, the Court may exclude evidence

  that satisfies the above requirements for relevancy “if its probative value is substantially

  outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

  misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

  FED. R. EVID. 403. “‘Unfair prejudice’ within its context means an undue tendency to suggest

  decision on an improper basis, commonly, though not necessarily, an emotional one.” FED. R.

  EVID. 403, 1972 Advisory Committee Note.

          As noted by the Middle District of Louisiana in Ramsey v. Pepsi Cola Bottling Co., No.

  CV 05-284-M2, 2007 WL 9710783, at *1 (M.D. La. Apr. 16, 2007), a review of Louisiana

  jurisprudence, wherein evidence of prior injuries and claims have been admitted, indicates that

  courts typically admit such evidence where it goes to a plaintiff's credibility (i.e., the plaintiff has

  denied any prior claims or injuries, and the defendant uses such evidence to prove otherwise and

  impeach the plaintiff) and/or to the issue of causation. See, e.g., Gongora v. Snay, 93-322 (La.

  App. 5 Cir. 1993), 626 So.2d 759 (held that evidence of a plaintiff's prior accidents, injuries and

  lawsuits is admissible as it is relevant to the issues of causation and damages.; Ewell v.

  Schwegmann Giant Super Markets, 499 So.2d 1192 (La. App. 5 Cir. 1986)( [“E]vidence of prior

  injury and claims is admissible insofar as they bear upon any issue before the court, including

  credibility, and to establish whether the disability is causally related to the particular accident.”)



                                                     3
Case 6:19-cv-00735-TAD-PJH Document 129 Filed 01/21/21 Page 4 of 5 PageID #: 2932




         In McConathy v. Wal-Mart Louisiana, LLC, No. CV 17-0622, 2018 WL 4558994, at *2

  (W.D. La. Sept. 21, 2018), this Court denied Plaintiff’s motion to exclude evidence of Plaintiff’s

  prior injuries, holding that evidence of Plaintiff’s prior injuries is admissible for purposes of

  establishing plaintiff’s general health condition prior to the subject accident. In Cormier v. Ace

  Am. Ins. Co., No. 6:18-CV-01104, 2020 WL 5806528, at *2 (W.D. La. Sept. 28, 2020), the Court

  denied Plaintiff’s motion to exclude evidence of any prior claims for money for injuries, stating

  that such evidence may be relevant to show that Plaintiff’s injuries were caused by a prior

  accident.

         The Court finds that, to the extent that Miciotto moves to exclude evidence of her prior

  litigation offered only to show her purported litigiousness, her motion should be GRANTED,

  and evidence of her prior litigation offered for that purpose should be EXCLUDED.

         The Court further finds that, to the extent Miciotto moves to exclude evidence of any

  prior accident or injury on the grounds that such evidence is not relevant to the issue of medical

  causation, the motion should be DENIED at this time. As indicated by the above caselaw, there

  can be circumstances where such evidence is clearly relevant. If, at trial, evidence of a prior

  accident or injury is presented that presents an issue with regard to relevance, the Court will

  address any objection made by Miciotto at that time. However, the Court cannot speculate if and

  how such evidence might be presented at trial, and, therefore, the motion in that regard is

  DENIED at this time. In all other respects, the motion is DENIED.

         Accordingly, for these foregoing reasons, Miciotto’s Motion in Limine [Doc. No. 92] is

  GRANTED IN PART and DENIED IN PART.




                                                    4
Case 6:19-cv-00735-TAD-PJH Document 129 Filed 01/21/21 Page 5 of 5 PageID #: 2933




        MONROE, LOUISIANA, this 21st day of January, 2021.


                                               ____________________________________
                                                TERRY A. DOUGHTY
                                                UNITED STATES DISTRICT JUDGE




                                           5
